UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 19, 2012 PARKERVISION, INC. (Exact Name of Registrant as Specified in Charter) Florida 000-22904 59-2971472 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 7915 Baymeadows Way, Suite 400, Jacksonville, Florida (Address of Principal Executive Offices) (Zip Code) (904) 732-6100 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e 4(c)) Item 8.01. Other Events. On September 19, 2012, ParkerVision, Inc. (the “Company”) consummated the offering (the “Offering”) of an aggregate of 4,381,761 shares (the “Shares”) of the Company’s common stock, par value $0.01 per share, pursuant to the Placement Agency Agreement, dated September 14, 2012, by and between the Company and Craig-Hallum Capital Group LLC and Ladenburg Thalmann & Co. Inc., as placement agents, and the Stock Purchase Agreement, dated September 14, 2012, by and between the Company and the purchasers identified on the signature pages thereto. The Shares were sold at a price of $2.30 per Share. The Offering generated total net proceeds, after payment of the total placement agent fees and other offering expenses, of approximately $9.3 million. The press release announcing the consummation of the Offering is attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (d) Exhibits: Exhibit Description Press release. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: September 19, 2012 PARKERVISION, INC. By: /s/ Cynthia L. Poehlman Cynthia L. Poehlman Chief Financial Officer EXHIBIT INDEX Exhibit Description Press release.
